Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                          DETAILED ACTION
Introduction 
1. The following is a NON-FINAL Office Action in response to the communicationreceived on 09/27/21. Claims 1-6, 13-20 are now pending in this application. 
2. A request for continued examination (RCE) under 37 CFR 1.114, including thefee set forth in 37 CFR 1.17(e), was filed in this application AFTER FINAL rejection.Since this application is eligible for continued examination under 37 CFR 1.114, and thefee set forth in 37 CFR 1.17(e) has been timely paid, the FINALITY of the previousOffice Action has been WITHDRAWN pursuant to 37 CFR 1.114. Applicant'ssubmission filed on 09/27/21 has been entered. 
Response to Amendments 
3. Applicants Amendment has been acknowledged in that: Claims 1,13have been amended; Claims 7-12, 21-23 are cancelled, hence such, Claims 1-6, 13-20 are now pending in this application. 

RESPONSE TO ARGUMENTS


Applicant argues#1
Section 112
The Examiner rejected claims 1 and 13 as being indefinite pursuant to 35 USC § 112(b). Applicant has amended the claims as kindly suggested by the Examiner. Accordingly, Applicant respectfully submits that the rejection of the claims based on § 112 has been overcome and should be withdrawn.
Examiner Response
The 35 U.S.C 112 (b) rejection for claims 1-6, 13-20 are hereby withdrawn.

Applicant argues#2
Claim 1 includes several features that move it beyond mere recitation of a fundamental economic practice. Specifically, the economic practices are integrated with additional claim elements in a practical application (Step 2A-Prong 2 = Yes). The computer system recommends a specific agricultural product based on a consideration of crop type, field characteristics, field map data, soil test results, pest infestation information, and weather. It then determines an actual crop yield performance percentage increase and determines a warranty payment if the recommended agricultural product did not result in a sufficiently large crop yield performance percentage increase. This determination of a warranty payment based on use of a specifically recommended agricultural product (contingent upon proper use of the product) is not a common fundamental economic practice. The tying together of a recommended agricultural product that is determined by consideration of one or more of crop type, field characteristics, field map data, soil 
Examiner Response
Examiner respectfully disagrees.
The limitation from claim 1, “determining a warranty payment if the actual crop yield performance percentage increase is less than the guaranteed crop yield performance percentage” is part of the identified abstract idea.
Furthermore, the computer system is recited at a high level of generality, and is being used as tool to implement the identified abstract idea.
Therefore, there are no additional elements in the claims that are indicative of integration into a practical application.
The rejection is maintained.




Applicant argues#3
What’s more, the resulting product results in significantly more than the abstract idea (Step 2B = Yes). The computer system combines the recommendation of a specific agricultural product with paying a warranty if use of the agricultural product does not result in a minimum increase in yield percentage. This is not a mere application of any known or common economic practices. As discussed in more detail below related to prior art issues, this prescribed agricultural product in combination with a warranty is unlike mere crop insurance. It is a powerful tool that encourages agricultural producers to use the best products for their land while also providing a guarantee if the product does not actually work as well as contemplated.

Furthermore, it provides a mechanism for sellers of agricultural products to encourage the use of their products by guaranteeing an increased yield from use of their product. For this additional reason, the rejection of claim 1, and its dependent claims 2-6, as being directed to an abstract idea should be withdrawn.
Examiner Response
Examiner respectfully disagrees.
As stated above, the computer processor is recited at a high level of generality and is being used as a tool to implement the identified abstract idea, see MPEP 2106.05(f).
Therefore there no additional elements that amount to significantly more than the judicial exception (the identified abstract idea).
The rejection is maintained.

Applicant argues#4
Claim 13 recites actually providing an agricultural product to a customer. That is a concrete non-abstract step. It also recites making a payment to a customer if the actual yield falls below the guaranteed percentage increase. It also recites determining a customer’s actual yield and calculating a customer’s actual yield percentage increase. Again, these are concrete steps that apply meaningful limits on the invention.
Examiner Response
Examiner respectfully disagrees.
The limitation, from claim 13, “providing an agricultural product” is part of the identified abstract idea.
The limitations, “determining a customer’s actual yield, calculating a customers actual yield percentage, paying a warranty to the customer upon receipt of confirmation of compliance with the agronomic recommendations related to the use of the agricultural product if the customer’s actual yield percentage increase is less than the guaranteed percentage increase” is part of the identified abstract idea (a fundamental economic practice (insurance, mitigating (yield) risk) and a commercial interaction (a commercial interaction between a customer and a guarantor).

Therefore there no additional elements that amount to significantly more than the judicial exception (the identified abstract idea).
The rejection is maintained.

Applicant argues#5
Combining the recommendation of a specific agricultural product with paying a warranty if use of the recommended product does not result in a minimum increase in yield percentage is not a mere application of any known or common economic practices. As discussed in more detail below related to prior art issues, this prescribed agricultural product in combination with a warranty is unlike mere crop insurance. It is a powerful tool that encourages agricultural producers to use the best products for their land while also providing a guarantee if the product does not actually work as well as contemplated. Furthermore, it provides a mechanism for sellers of agricultural products to encourage the use of their products by guaranteeing an increased yield from use of their product. This unique tangible benefit removes the method from the realm of
being a mere abstract idea. For these reasons, the rejection of claim 13, and its dependent claims 14-20, as being directed to an abstract idea should be withdrawn. 
Examiner Response
Examiner respectfully disagrees. 
This argument has been addressed above with respect to claim 1, see the Response to Applicant argues#2-4 above.
The rejection is maintained.



Applicant argues#5
However, Farquhar does not show “determining a warranty payment if the crop yield performance percentage increase is less than the guaranteed crop yield percentage,” as recited in claim 1. Nor does Farquhar show “paying a warranty to the customer upon receipt of confirmation of compliance with the agronomic recommendations related to use of the agricultural product when the customer’s actual yield percentage increase is less than the guaranteed percentage increase” as recited in claim 13. In Farquhar the capital provider simply pays the farmer the greater of the price per bushel multiplied by the actual yield or the price per bushel multiplied by the guaranteed minimum yield. Farquhar calculates and pays a selling price, not a warrant value.

The additional prior art cited to show the features of the dependent claims is likewise deficient in showing the above noted features in independent claims 1 and 13. For this reason the rejection of dependent claims 2-6 and 14-20 should also be withdrawn.

Examiner Response
Examiner respectfully disagrees.
The limitation from claim 1, “determining a warranty payment if the actual crop yield performance percentage increase is less than the guaranteed crop yield performance percentage” is taught by Farquhar (US 2014/0279343), in Fig 1: 1-7, Fig 1: 1-9, and [0065], [0068]:
These drawings and paras are reproduced below:

    PNG
    media_image1.png
    433
    506
    media_image1.png
    Greyscale

Fig 1 of Farquhar disclose that the Actual crop yield does not exceed the guaranteed minimum yield (the actual yield is less than the guaranteed minimum yield), a (warranty) payment is paid based on the minimum yield.
Therefore Farquhar is disclosing these limitations.
The limitations from claim 13, “paying a warranty to the customer upon receipt of confirmation of compliance with agronomic recommendations related to the use of the agricultural product when the customer’s actual yield percentage is less than the guaranteed percentage increase” is taught by the combination of Farquhar (US 2014/0279343) and Goshert (US 2005/002752).

The following paras of Farquhar are reproduced below:

 [0034] Following the generation of the guaranteed volume yield 5 in the net price 6, resulting in the ability to calculate the guaranteed base net payment amount if the guaranteed volume yield is not exceeded by the crop in the crop cycle, a contract will then be generated between the parties in which the farmer will agree to produce the crop in accordance with the crop cycle 1 and parameters defined and agreed between the parties and to deliver all of the crop production to the capital provider at the end of the growth season. The capital provider will agree to pay all of the required crop input costs during the growing cycle and the crop cycle 1, and to provide payment to the farmer at the conclusion of the crop cycle 1 in accordance with the calculation that the farmer would be paid the greater of the guaranteed minimum yield 5 times the net price 6, and the actual delivered yield times the net price 6. The greater of these numbers will constitute the net payment 9 which is due to the farmer pursuant to the contract and the arrangement. 

[0036] There are some additional key terms for the contract 7. In addition to providing for a guaranteed net price 6 to be paid to the farmer 20, on a volume basis, with respect to the crop yield 8 in question and a guaranteed minimum yield 5, the contract 7 would stipulate that the capital provider 21 would pay for the crop inputs 9 required during the crop season 2, and the capital provider 21 could be permitted to prescribe the agronomic plan 10 to be used in the production of the crop 4 in the crop production area 3 during the crop season 2. These additional contractual terms provide firstly for the minimization of capital requirements on the farmer 20, as well as the fact that the capital provider 21 would provide agronomic expertise to the farmer 20 targeted towards maximization of the crop yield 8 on the crop production area 3 in question within the crop season 2. The contract 7 would require that the farmer 20 accept and implement the agronomic direction provided by the capital provider 21.

[0078] One of the key benefits and requirements of the method of the present invention is that the capital provider 21 may provide to the farmer 20 agronomic direction and best practices to maximize the crop output or total yield 8 from the crop production area 3. Farmers 20 might otherwise not always have access to the best available agronomic advice and this will be a benefit of the method of the present invention to the farmer, in addition to assisting both the farmer 20 on the capital provider 21 to maximize their economic return from the method of the present invention.


Paras 34, 36, 78 discloses that an agreement is created between the two parties (the farmer and the capital provider), where the agreement is based on the prescription (recommendation) by the capital service provider.

Farquhar further discloses the paying of a warranty, which is akin to a warranty (guarantee) payment, to the farmer when the farmers (customer) yield is less than the guaranteed percentage increase . This is disclosed in Farquhar, paras 65, 68, and Fig 1: 1-6, 1-7, 1-9 , which disclosed that the (the famer is payed the net payment on the minimum yield, when the farmers (customers) yield is less than the guaranteed minimum yield) by the capital provider, based on the contract (the farmer must accept and implement the agronomic direction provided by the capital provider, see para 36 of Farquhar.)

Therefore Farquhar is disclosing these limitations.
Goshert discloses, “a comparison of a crop yield percentage increase contingent on a difference between a Customer’s Historical Average and a County Historical Average (At least: Fig 3; [0088], [0093], [0126], [0115].
Therefore the combination of Farquhar and Goshert teach claims 1,13, see the 35 USC 103 rejection below.
The rejection is maintained.

                                                      



                                           Claim Rejections- 35 U.S.C § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	
6.    Claims 1-6, 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims are either directed to a processor (system), or method, which is one of the statutory categories of invention. (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to method Claim 13. 
Claim 1 recites the limitations of: A computer system including a computer processor and a computer program that when executed performs the steps of: 
generating a guarantee for a crop yield percentage increase said guarantee contingent at least on a difference between a Customer’s Historical Average, and a County Historical Average, said guarantee covering a percentage of the Customer’s Historical Average in a designated geographic area accounting for one or more of crop type, field characteristics, field map data, soil test results, pest infestation information and weather;
generating at least one recommendation of an agricultural product based on said accounting; 
determining a guaranteed crop yield performance percentage increase dependent on a measurement of difference between the Customer’s Historical Average and the County Historical Average contingent upon purchase and proper use of the agricultural product;
determining an actual crop yield performance percentage increase; and 
determining a warranty payment when the actual crop yield performance percentage increase is less than the guaranteed crop yield performance percentage.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.
The claim recites elements that are in bold above, which covers performance of the limitation as a fundamental economic practice (insurance, mitigating (yield) risk), (e.g., generating a guarantee for a crop yield percentage increase said guarantee contingent at least on a difference between a Customer’s Historical Average, and a County Historical Average, said guarantee covering a percentage of the Customer’s Historical Average in a designated geographic area accounting for one or more of crop type, field characteristics, field map data, soil test results, pest infestation information and weather; generating at least one recommendation of an agricultural product based on said accounting; determining a guaranteed crop yield performance percentage increase dependent on a measurement of difference between the Customer’s Historical Average and the County Historical Average contingent upon purchase and proper use of the agricultural product; determining an actual crop yield performance percentage increase; and determining a warranty payment when the actual crop yield performance percentage increase is less than the guaranteed crop yield performance percentage).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The claims are also reciting ( from Claim 13, the limitation, “providing an agricultural product to a user”, and from claim 1 & claim 13, “determining a warranty payment when the actual crop yield performance percentage increase is less than the guaranteed crop yield performance percentage; paying a warranty to the customer upon receipt of confirmation of compliance with the agronomic recommendations related to use of the agricultural product when the customer’s actual yield percentage is less than the guaranteed percentage increase), which is a type of commercial interaction ( a type of commercial interaction between a customer and a guarantor). Therefore the claims are also classified under Certain Methods of Organizing Human Activity (Commercial or legal interactions).
Claims 13 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). 
In particular, the claims only recite the additional element of a computer processor.
The computer hardware is recited at a high-level of generality (/.e., as a generic processor performing a generic computer function) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.
The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application).
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 13 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use, with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 1, 13 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims 2-6, 14-20 which further define the abstract idea that is present in their respective independent claims 1, 13 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims 2-6, 14-20  are directed to an abstract idea. Thus, claims 1-6, 13-20 are not patent-eligible.
                                          

                                
                               Claim Rejections- 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-5, 13, 19-20 are being rejected under 35 U.S.C 103(a) as being unpatentable over US 2014/0279343 to Farquhar et al, herein Farquhar in view of  Goshert (US 2005/002752 to Goshert.
	Regarding claim 1, Farquhar discloses: A computer system including a computer processor and a computer program that when executed performs the steps of: 
generating a guarantee for a crop yield percentage increase said guarantee contingent at least on a difference between a Customer’s Historical Average, and a County Historical Average, said guarantee covering a percentage of the Customer’s Historical Average in a designated geographic area accounting for one or more of crop type, field characteristics, field map data, soil test results, pest infestation information and weather (At least: Fig 1: 1-7: “Actual Crop Yield exceeds guaranteed minimum yield”; Fig 3: “produced crop volume exceeds guaranteed minimum volume”; [0024], [0027], [0028],[0032], [0051], [0074] to [0077])
[[024]] We have modified the concept of streaming production in a mining or resource context to have applicable ability to agricultural operations which repeatedly grow crops on defined crop areas in growth seasons. We believe that this method will have attraction to many agricultural producers who own large quantities of land in so far as it will make the availability of capital easier for them in proper farming and implementation of proper agronomic practices, as well as providing an investment vehicle for capital providers who are interested in participation in a streaming type approach to a cyclical industry such as farming.
[0027] In addition to the crop season 2, the crop production area 3 needs to be defined. As discussed elsewhere herein, the crop production area 3 is the specific cropping area or field or fields within which the crop in question will be grown pursuant to the method of the present invention. A particular farmer 20 may have more than one crop production area 3 in respect of a crop, or their entire farm may be treated as a single crop production area 3. 
  [0028] Another parameter which will need to be determined is the actual crop 4 itself which is to be grown. Even within a particular type of a crop or field there may be multiple varieties which could be seeded or farmed and it will be necessary for there to be agreement between the farmer 20 and the capital provider 21 what the specific actual crop 4 will be as a founding parameter in the remainder of the implementation of the method. 
[0032] It will be understood, and is discussed elsewhere herein, that the establishment of the guaranteed minimum yield 5 and the net price 6 within the contract will be two key economic determinations. In order to agree on these numbers, the capital provider 21 will likely need access to historical crop production data as well as other environmental data with respect to the crop production area 3, since establishment of the guaranteed minimum yield 5, as well as the net price 6, will to a large extent be based upon the past performance and farming practices of the cropping of that particular crop production area 3.
[0051] As outlined above, the method of the present invention incorporates the concept of a crop production area. The crop production area as defined is contemplated to mean any particular field or group of fields or lands held by a farmer 20 and on or in respect of which a crop will be grown. From the perspective of establishing a guaranteed crop yield, it would be desirable in respect of a crop production area for the capital provider 21 to have access to some historical crop production statistics for the purposes of understanding and establishing the productivity of that particular land in the past.
generating at least one recommendation of an agricultural product based on said accounting (At least: [0036], [0041], [0045], [0047],[0078], [0079]:
  [0036] There are some additional key terms for the contract 7. In addition to providing for a guaranteed net price 6 to be paid to the farmer 20, on a volume basis, with respect to the crop yield 8 in question and a guaranteed minimum yield 5, the contract 7 would stipulate that the capital provider 21 would pay for the crop inputs 9 required during the crop season 2, and the capital provider 21 could be permitted to prescribe the agronomic plan 10 to be used in the production of the crop 4 in the crop production area 3 during the crop season
[0041] The farmer 20 to provide the labor to farm the crop 4 within the crop production area 3 for the crop season 2, in accordance with agronomic plan 10 to be prescribed by the capital provider 21
[0045] The final terms in the contract 7 between the farmer 20 and the capital provider 21 would provide that the farmer 20 would also be paid the guaranteed net price 6 in respect of any additional crop volume produced, which exceeded the guaranteed minimum yield 5. The farmer 20 then would share in the profitability of maximizing the crop output by implementation of best agronomic practices, and would be hedged by the guaranteed minimum yield 5 in the contract from crop failure or other risk factors.

[0078] One of the key benefits and requirements of the method of the present invention is that the capital provider 21 may provide to the farmer 20 agronomic direction and best practices to maximize the crop output or total yield 8 from the crop production area 3. Farmers 20 might otherwise not always have access to the best available agronomic advice and this will be a benefit of the method of the present invention to the farmer, in addition to assisting both the farmer 20 on the capital provider 21 to maximize their economic return from the method of the present invention. 
 [0079] As outlined above, the capital provider 21 will provide agronomic direction and plans to the farmer 20, and the contract 7 will require that the farmer 20 implement the agronomic direction provided by the capital provider 21. A crop production plan 10 may be developed and simply communicated to the farmer 20 by the capital provider 21 in advance of or coincident with the commencement of the crop season 2, and/or ongoing agronomic advice may also be provided. As outlined above, the provision of agronomic or crop production direction and advice, for implementation by the farmer 20 from the capital provider 21 on either a preliminary or ongoing basis are all contemplated within the scope of the present invention. 
 determining a guaranteed crop yield performance percentage increase dependent on a measurement of difference between the Customer’s Historical Average and the County Historical Average contingent upon purchase and proper use of the agricultural product (At least: [0032], [0051], [0041], [0042], [0044], [0045]; Fig 3: produced crop volume exceeds guaranteed minimum volume; Fig 1: 1-7: Actual crop yield exceeds guaranteed minimum yield):
[0044] Following entry into either a formal or informal contract for crop production on this basis, the farmer will plant the crop in accordance with the crop cycle 1 parameters at the commencement of the growing season. The capital provider throughout the growing season will pay for the required crop inputs, to the conclusion of the growing season and the harvest of the crop. Crop production and the harvest of the crop are shown at steps 1-5 and 1-6 respectively. Following the harvesting of the crop, the net payment due from the capital provider to the farmer is calculated in accordance with the details outlined above namely the net payment due will be the greater of the guaranteed minimum volume multiplied by the net price, and the net price multiplied by the actual volume of crop produced. The net payment due will likely be calculated by a crop production computer software program which contains the remainder of the crop cycle 1 parameters, the guaranteed volume yield 5 in the guaranteed net price 6 from the beginning of the transaction. That net payment amount due once calculated would be paid to the farmer--what effectively happens in this method is that the revenue for any produced volume over the guaranteed minimum yield 5 is shared between the capital provider in the farmer insofar as the farmer receives a net profit allocation as was agreed with respect to the remainder of the crop amount, and the remainder of the profit from the sale of the volume of product in excess of the guaranteed minimum yield would go to the capital provider as a financing margin or profit to their end of the business. The capital provider is also carrying the risk in this scenario of the pricing of the crop itself. 
determining an actual crop yield performance percentage increase (At least: least: least: Fig 1: 1-7: “Actual Crop Yield exceeds guaranteed minimum yield”; Fig 3: “produced crop volume exceeds guaranteed minimum volume” and associated text);
 ; and determining a warranty payment when the actual crop yield performance  percentage increase is less than the guaranteed crop yield performance percentage ((At least:   Fig 1: 1-7 “Actual crop yield exceeds guaranteed minimum, 1-9: “Pay net payment on minimum yield (When the actual crop yield does not exceed the guaranteed minimum (the actual crop yield is less than the minimum yield (Fig 1: 1-9) and [0065] [0068]);
[0065] Guaranteed minimum yield=24000 bushels
[0068]: 
[0068] Following contracting on this basis, the crop would be grown. In this circumstance at the conclusion of the crop year, 20,000 bushels of wheat was harvested and delivered to the capital provider by the farmer. Calculated based on the actual production times the net price, the net payment due would be $50,000. However given the guaranteed minimum yield in the contract, $60,000 would be the amount of the net payment due and made from the capital provider to the farmer. 


Farquhar does not specifically disclose a guarantee contingent at least on a difference between a Customer’s Historical Average and a County Historical Average.
Goshert in the same field of endeavor discloses a comparison of a crop yield percentage increase contingent on a difference between a Customer’s Historical Average and a County Historical Average (At least: Fig 3;  [0088], [0093], [0126], [0115]):
 [0088] For example, a unit guarantee in an individual producer yield-based plan (e.g., MPCI-APH) would involve a calculation employing a selected percentage of expected yield based upon individual farmer actual production history (APH). This unit guarantee serve as a trigger level for determining when coverage and indemnification occurs. Liability is determined from a calculation employing the indemnity price (e.g., a percentage of the RMA established maximum allowable price) and the unit guarantee. This measures the payout under a zero yield scenario. Indemnity would be determined from a calculation employing the yield shortfall (i.e., differential between actual yield and unit guarantee) and the indemnity price. 
 [0093] For example, the policy calculations may be used to formulate performance statistics regarding, inter alia, patterns or trends (e.g., percent change) in loss and indemnity payments over a specified time period; trend analysis regarding correlations between expected and actual yield and between farmer yield and county yield; the number of years in which loss payments were or would have been made (e.g., historical perspective); and a loss payment amount per acre on a historical basis. It should be apparent that plan performance encompasses any type of statistic that is derived or based (at least in part) upon the values and computations generated by the policy provisions.
 [0126] In one form, database environment 18 includes individual producer database 28 having end-user added histories for individual crop producers. For example, database 28 would contain all of the actual production histories (APH) for individual producers, such as the actual crop yields on a yearly or harvest basis or other common industry basis. In the case of an individual farmer, database 28 would contain the APH data for all of the personal farm property. In the case of an insurance company or sales agent, database 28 would contain the case histories for all of the farmers and producers that hold policies with the company or through the agent. Database 28 could also include data pertaining to historical producer financial records, such as income and asset figures.
[0115] The benefit of product comparator 24 is that a user such as a farmer can determine how a particular plan would have actually performed under various user-selected option scenarios, as applied to actual real-life information in existence at the time(s) that are selected by the user. For example, actual historical yield data (e.g., actual production history and county yield figures) and actual historical price data (e.g., harvest price and FCIC-related price figures) are accessed and employed by product comparator 24 to render the historical performance determination. 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Farquhar’s invention to include a comparison of a crop yield percentage increase contingent on a difference between a Customer’s Historical Average and a County Historical Average in order to ensure that farmers are provided with an analysis and evaluation tool that offers farmers the opportunity to review the performance of a greater number of insurance plan choices and enables farmers to optimize their business performance by determining the proper combination of user-specifiable selections and options (Goshert: [0012]).
Regarding claim 13, Farquhar discloses:  
A method of guaranteeing a crop yield performance, the method comprising: providing an agricultural product to a customer (At least: [0056]:
[0056] One of the key aspects of the economic model of the present invention is the fact that the capital provider 21 finances or pays for all of the crop inputs 9 which are necessary during the crop season 2 to produce the crop 4. By paying for the crop inputs 9, the capital provider 21 ensures the complete implementation of their agronomic plan 10 for the maximization of yield from the crop production area 3, as well as removing the capital requirements of the farmer 20 to pay for same. Crop inputs 9 might be hard goods or services--from seed, fertilizer, herbicides or pesticides etc. through to additional agronomic consulting, soil testing, equipment rental, crop testing or the like which might be required either before or during the crop season 2 to properly maximize the yield 8. It will be understood by those skilled in the art of farming and agricultural production practices that there are many different types of crop inputs which could be required or used in the production of a crop and all such products or services are contemplated within the scope of the definition of crop inputs 9 outlined herein, which might be financed or paid for by the capital provider 21 in the course of production of the crop 4 by the farmer 20 during a crop season 2. 
using a computer processor to calculate a guaranteed percentage increase over the percentage difference between a Customer’s Historical Average and a County Historical Average for a county in which a crop is grown (AT least: least: Fig 1: 1-7: “Actual Crop Yield exceeds guaranteed minimum yield”; Fig 3: “produced crop volume exceeds guaranteed minimum volume”
, making a plurality of agronomic recommendations to the customer related to use of the agricultural product (At least: At least: [0036], [0041], [0047],[0078], [0079]);
determining a customer’s actual crop yield (At least: (AT least: least: Fig 1: 1-7: “Actual Crop Yield exceeds guaranteed minimum yield”; Fig 3: “produced crop volume exceeds guaranteed minimum volume” and associated text);
calculating a customer’s actual yield percentage increase using the customer’s actual crop yield (At least: At least: [0041], [0042], [0044], [0045]):
paying a warranty to the customer upon receipt of confirmation of compliance with the agronomic recommendations related to use of the agricultural product when the customer’s actual yield percentage increase is less than the guaranteed percentage increase (At least: [0034], [0036], [0078], Fig 1: 1-7 “Actual crop yield exceeds guaranteed minimum, 1-9: “Pay net payment on minimum yield (When the actual crop yield does not exceed the guaranteed minimum (the actual crop yield is less than the minimum yield (Fig 1: 1-9) and [0065] [0068]);
[0065] Guaranteed minimum yield=24000 bushels
[0068]: 
[0068] Following contracting on this basis, the crop would be grown. In this circumstance at the conclusion of the crop year, 20,000 bushels of wheat was harvested and delivered to the capital provider by the farmer. Calculated based on the actual production times the net price, the net payment due would be $50,000. However given the guaranteed minimum yield in the contract, $60,000 would be the amount of the net payment due and made from the capital provider to the farmer. 
Farquhar does not specifically disclose a guarantee contingent at least on a difference between a Customer’s Historical Average and a County Historical Average.
Goshert in the same field of endeavor discloses a comparison of a crop yield percentage increase contingent on a difference between a Customer’s Historical Average and a County Historical Average (At least: Fig 3;  [0088], [0093], [0126], [0115]):
 [0088] For example, a unit guarantee in an individual producer yield-based plan (e.g., MPCI-APH) would involve a calculation employing a selected percentage of expected yield based upon individual farmer actual production history (APH). This unit guarantee serve as a trigger level for determining when coverage and indemnification occurs. Liability is determined from a calculation employing the indemnity price (e.g., a percentage of the RMA established maximum allowable price) and the unit guarantee. This measures the payout under a zero yield scenario. Indemnity would be determined from a calculation employing the yield shortfall (i.e., differential between actual yield and unit guarantee) and the indemnity price. 
 [0093] For example, the policy calculations may be used to formulate performance statistics regarding, inter alia, patterns or trends (e.g., percent change) in loss and indemnity payments over a specified time period; trend analysis regarding correlations between expected and actual yield and between farmer yield and county yield; the number of years in which loss payments were or would have been made (e.g., historical perspective); and a loss payment amount per acre on a historical basis. It should be apparent that plan performance encompasses any type of statistic that is derived or based (at least in part) upon the values and computations generated by the policy provisions.
 [0126] In one form, database environment 18 includes individual producer database 28 having end-user added histories for individual crop producers. For example, database 28 would contain all of the actual production histories (APH) for individual producers, such as the actual crop yields on a yearly or harvest basis or other common industry basis. In the case of an individual farmer, database 28 would contain the APH data for all of the personal farm property. In the case of an insurance company or sales agent, database 28 would contain the case histories for all of the farmers and producers that hold policies with the company or through the agent. Database 28 could also include data pertaining to historical producer financial records, such as income and asset figures.
[0115] The benefit of product comparator 24 is that a user such as a farmer can determine how a particular plan would have actually performed under various user-selected option scenarios, as applied to actual real-life information in existence at the time(s) that are selected by the user. For example, actual historical yield data (e.g., actual production history and county yield figures) and actual historical price data (e.g., harvest price and FCIC-related price figures) are accessed and employed by product comparator 24 to render the historical performance determination. 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Farquhar’s invention to include a comparison of a crop yield percentage increase contingent on a difference between a Customer’s Historical Average and a County Historical Average in order to ensure that farmers are provided with an analysis and evaluation tool that offers farmers the opportunity to review the performance of a greater number of insurance plan choices and enables farmers to optimize their business performance by determining the proper combination of user-specifiable selections and options (Goshert: [0012]).

	Regarding claim 2, Farquhar discloses the computer system of claim 1. Farquhar further discloses each of said at least one recommendation of an agricultural product further including one or both of relevant timing and field location for performance of said agricultural product (At least: [0027],[0056], [0051], [0053]).
	Regarding claim 3, Farquhar discloses the computer system of claim 1. Farquhar further discloses wherein said at least one recommendation of an agricultural product includes at least one of: seeds, nutrients, fertilizer, pesticides, crop protection chemicals, and fungicides (At least: [0056]).
	Regarding claim 4, Farquhar discloses the computer system of claim 2. Farquhar further discloses said at least one recommendation of an agricultural product is based upon mid-season plant health analysis and soil testing (At least: [0056], [0053], [0026]).
	Regarding claim 5, Farquhar discloses the computer system of claim 3. Farquhar further discloses wherein the computer processor is adapted to record and take into account at least one or more of growing degree days, heat units, moisture and soil type to generate said recommendations (At least: [0056], [0053], [0026]).
	Regarding claim 19, Farquhar discloses the method of claim 13. Farquhar further disclose wherein said plurality of agronomic recommendations comprises a chemical variety (AT least:[0056]).
	Regarding claim 20, Farquhar discloses the method of claim 13. Farquhar further discloses wherein the crop is selected from a grain, oilseed, fiber, cotton, corn, soybeans, wheat, rice, barley, oats, flax, vegetables, fruit, edible plants, inedible plants, food crops and the like (At least: [0060], [0061], [0068], [0069],[0077]).



2.	Claims 6, 14-16 are being rejected under 35 U.S.C 103(a) as being unpatentable over Farquhar in view of Goshert and further in view of US 2019/0335674 to Basso.
	Regarding claim 6, Farquhar discloses the computer system of claim 4,  Farquhar does not disclose, Basso discloses wherein said recommendations comprise an indication of when and where said mid-season plant health analysis and soil testing should be performed, said computer processor generating field maps bearing indicators accordingly (At least: [0083]; Fig 2C: Yield Maps Generator).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Farquhar’s invention to include wherein said recommendations comprise an indication of when and where said mid-season plant health analysis and soil testing should be performed, said computer processor generating field maps bearing indicators accordingly in order to ensure that the stability and sustainability maps can inform crop management activities for fields in the larger land areas and on the smaller scales, for example using crop models to determine such crop management activities to improve crop productivity, improve economic productivity, and/or reduce adverse environmental impact for the field as a whole and/or sub-regions thereof (Basso: [0003]).
	Regarding claim 14, Farquhar discloses the method of claim 13. Farquhar further discloses selecting at least one factor from the group consisting of:  selecting at least one factor from the group consisting of past yield data, past pest data, predicted pest data, past weather data, predicted weather data, current pest data, chemical protection and/or seed data to generate said plurality of agronomic recommendations (At least: [0056], [0051], [0032]).
Farquhar does not disclose, Basso in the same field of endeavor discloses further comprising compiling geographic area maps (At least: Fig 2C: Yield Maps Generator).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Farquhar’s invention to include further comprising compiling geographic area maps in order to ensure that the stability and sustainability maps can inform crop management activities for fields in the larger land areas and on the smaller scales, for example using crop models to determine such crop management activities to improve crop productivity, improve economic productivity, and/or reduce adverse environmental impact for the field as a whole and/or sub-regions thereof (Basso: [0003]). 
Regarding claim 15, Farquhar discloses the method of claim 14. Farquhar does not disclose, Basso discloses wherein said plurality of agronomic recommendations comprises applying a fertilizer in accordance with said geographic area maps using variable rate technology (At least: [0005], ]0035], [0036]; Fig 2C: Yield Maps Generator; [0083]):
[0005] In one embodiment, the disclosure relates to a method for mapping temporal and spatial stability of a cropping system, the method comprising: (a) providing a plurality of images in a time series, the images (i) spanning a large-scale cropping system land unit having at least one of soybean and corn crop plants planted thereon (e.g., growing post-emergence thereon), and (ii) comprising a plurality of small-scale image subunits encompassing the large-scale cropping system land unit; wherein images at a given element in the time series correspond to a canopy saturation time point in a growth season for the cropping system; (b) determining at each time series element an average (e.g., mean, median, mode) optical vegetative index (OVI) for the large-scale cropping system land unit based on the small-scale image subunits therein at the time series element and having the crop plants thereon; (c) determining for each small-scale image subunit having the crop plants at each time series element the optical vegetative index for the small-scale image subunit, and classifying the optical vegetative index for the small-scale image subunit relative to the average optical vegetative index for the large-scale cropping system land unit at the same time series element; (d) determining for the time series a variability parameter of the optical vegetative index for the large-scale cropping system land unit over time; (e) determining for each small-scale image subunit having the crop plants for the time series the variability parameter of the optical vegetative index for the small-scale image subunit over time, and classifying the optical vegetative index variability parameter for the small-scale image subunit relative to the optical vegetative index variability parameter for the large-scale cropping system land unit. In some refinements, the small-scale image subunits can represent individual image pixels at the smallest resolution of a digital image. In other refinements, the small-scale image subunits can represent collections of image pixels at a desired intermediate resolution of a digital image. In some refinements, the canopy saturation time point can represent a time or time range in the growth season where a leaf canopy of the crop plants (e.g., such as soybean and/or corn) essentially cover the entire land where they are growing. In some refinements, the determination of the average OVI excludes small-scale image subunits without the crop plants (such as without either of soybean or corn) thereon, such as a forested area, an area with plants other than the specific crop plants of interest (e.g., whether an agricultural crop or otherwise), an urban area, etc. The average OVI can be an arithmetic average of the small-sale image subunits when they have substantially the same areas. In other cases, the average OVI can be an area-weighted average of the small-sale image subunits when they have substantially different areas. In various refinements, the optical vegetative index (OVI) for the small-scale image subunit can be the value the OVI of a single pixel that represents the small-scale image subunit, or it can be an average value from a plurality of pixels that represent the small-scale image subunit. In some refinements, the determination of the OVI time series variability parameter corresponds to a determination of the standard deviation based on the population of average OVI values for the large-scale cropping system land unit at each time series element in the time series (e.g., which average values are determined excluding the non-crop plant areas therein). Alternatively or additionally, other statistical measures for the OVI time series variability parameter can include range, the interquartile range (IQR), and variance. In some refinements, the determination of the standard deviation or other variance parameter is based on the population of OVI values for the small-scale image subunit at each time series element in the time series. 

[0035] Within-Season Stability and Variability Mapping. 
[0036] In one embodiment, the disclosure relates to a method for mapping temporal and spatial stability of a cropping system within a growing season, the method comprising: (a) providing a plurality of images in a time series, the images (i) spanning a large-scale cropping system land unit having crop plants planted thereon (e.g., at least one of soybean and corn plants; plants can be growing post-emergence thereon), and (ii) comprising a plurality of small-scale image subunits (e.g., individual image pixels at the smallest resolution of a digital image; collections of image pixels at a desired intermediate resolution of a digital image) encompassing the large-scale cropping system land unit; wherein images at a given element in the time series correspond to different time points in a single growth season for the cropping system; (b) determining at a selected time series element (e.g., a time series element prior to application of nitrogen or other fertilizer) a distribution of an optical vegetative index for the large-scale cropping system land unit based on the small-scale image subunits therein at the time selected series element and having the crop plants thereon
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Farqurhar’s invention to include wherein said plurality of agronomic recommendations comprises applying a fertilizer in accordance with said geographic area maps using variable rate technology in order to ensure that the stability and sustainability maps can inform crop management activities for fields in the larger land areas and on the smaller scales, for example using crop models to determine such crop management activities to improve crop productivity, improve economic productivity, and/or reduce adverse environmental impact for the field as a whole and/or sub-regions thereof (Basso: [0003]).
	Regarding claim 16, Farquhar discloses the method of claim 14. Farquhar does not disclose, Basso discloses wherein said plurality of agronomic recommendations comprises applying a crop protection chemical in accordance with said geographic area maps using variable rate technology (At least:  [0005], [0091], [0094], [0122]; Fig 2C: Yield Maps Generator).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Farquhar’s invention to include wherein said plurality of agronomic recommendations comprises applying a crop protection chemical in accordance with said geographic area maps using variable rate technology in order to ensure that the stability and sustainability maps can inform crop management activities for fields in the larger land areas and on the smaller scales, for example using crop models to determine such crop management activities to improve crop productivity, improve economic productivity, and/or reduce adverse environmental impact for the field as a whole and/or sub-regions thereof (Basso: [0003]).
	

3.	Claims 18 are being rejected under 35 U.S.C 103(a) as being unpatentable over Farquhar in view of Goshert in view of Perry (US 2019/0050948).
	Regarding claim 18, Farquhar discloses the method of claim 13. Farquhar does not disclose, Perry discloses wherein said plurality of agronomic recommendations comprises a mid-season plant health analysis (At least: [0202]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Farquhar’s invention to include wherein said plurality of agronomic recommendations comprises a mid-season plant health analysis in order to ensure that crop productivity is optimized (Perry: [0004]).



10.	Claims 17 are being rejected under 35 U.S.C 103(a) as being unpatentable over Farquhar in view of Goshert and Basso and further in view of US 2015/0278640 to Johnson et al, herein Johnson.
	Regarding claim 17, Farquhar discloses the method of claim 14. Farquhar does not disclose, Johnson in the same field of endeavor discloses wherein said plurality of agronomic recommendations comprises a seed variety (At least: [0052]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Farquhar’s invention to include wherein said plurality of recommendations comprises a seed variety in order to ensure that  by increasing the accuracy of stand analysis,  results in possible corrective action when a stand status does not meet acceptable stand criteria (Johnson: [0055].
	                                                  
        
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444. The examiner can normally be reached M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        10/21/2021